:'\0 24513 [Rev. 02!!8) .iiidgrnent in :i Crimina| Crise
S|ii:cl l

UNITED STATES DisTRiCT COURT

District ot` Motttana

 

 

 

 

 

 

 

) 1
UNITED STATES OF AMERlCA ) JUDGMENT IN A CRIMH\AL CASE
v. )
Dustin John JameS HOUSlOn § Case Niimber: CR 18-59-BLG-SPW

) USM Number; 17178-046
)
) Evan Arvanetes (appointed)
) Del`entl:int`s Atloriiey '

THE DEFENDANT:

m pleaded guilty to eoiint(s) 1‘3_ _ _

l:l pleaded nolo contendere to eount(s}

which was accepted by the court.

i:l was found guilty oii count(s} __

after a plea oi`riot guilty.

Thc defendant is adjudicated guilty oftliese of`fenscs:

Title & Seetitm Niiture of Oft‘eiisc Oft`ense Eiided Ceunt
21 usc846, 841b1A Conspiracy to possess with intent to distribute methamphet. 4110!2017 1
21uscB4‘lat. 841b1A Possession with intent to distribute methamphetamine 4!10!2017 2
18usc924ciAi Possesslon of firearm in furtherance of drug trafficking crime 4!10!2017 3

The defendant is sentenced as provided iii pages 2 through 7 ot`thisjtidgment. The sentence is imposed pursuant to

the Sentencing Reforiti Act of 1984.

l:l Tiie defendant has been found not guilty on eoimt(s] ______ _ m_

l:l Couiit(s) l:] is [l are dismissed on l|ie motion ot`the United Statcs.

 

_ _ lt is ordered that the dct`end_arit_must notify the Un_ited States attorney t`or this district within 30 days ofany change ot`nanie, residencc,
or mailing address until_ali tincs, restitution,_costs, and special assessments imposed l_)y thlsjudgmeiit are fully ptiid. If`ordered to pay rcstitiition.
the defendant must notify the court and Utiited Statcs attorney ot`materiiil changes in economic circumstances

1110/2019

Date o|'I ipositioti of.iudgmcnt

  
   

fe 4(/£/§;_/_

 

igiialii_rc ol`Ji.idgc

FILED
JAN 10 235

_Ci_eri<, US District Court
Disirict of Montaria - Biiiings

Susan P. Watters, District Judge
Naitic and Tille ol`Jiidge

 

111 01201 9
D.'i|c

 

AO 2453 (Rev. 02/|8) Judgment in Cri_mina| Case
Sheet 2 _ lmprisonment

 

 

 

.ludgment _ Page 2 of
DEFENDANT: Dustin John James Houston
CASE NUMBER: CR 18-59-BLG-SPW

IMPRISONMENT

The defendant is hereby committed to the custody ofthc Federal Bureau of Prisons to be imprisoned for a total
term of`:

120 months on counts 1 and 2 to run concurrent, and 60 months on count 3 to run consecutive.

M The court makes the following recommendations to the Bureau of Prisons:

The defendant be placed at FCl Sheridan. The defendant participate in RDAP.

The defendant is remanded to the custody of the Unitcd Statcs Marshal.

l:l The defendant shall surrender to the Unitcd States Marshal for this district:

l:l at l:l a.m. |:l p.m. on

 

Cl as notified by the Unitcd Statcs Marshal.

L__] The defendant shall surrender for service of sentence at the institution designated by the Burcau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the Unitcd States Marshal.

l:l as notified by the Probation or Pretrial Scrvices Ol`t`lce.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UN[TED STATES MARSHAL

AO 2458 (Rcv. OM 8) Judgment in a Criminal Ca,se
Sheet 3 _ Supervised Release

__________”___'___W-_PWT_BT_?_
DEFENDAN'I`: Dustin John James Houston
CASE NUMBER: CR 18-59-BLG-SPW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years on each count, concurrent

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local erime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic dmg tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (clieck if applicable)
5. iii You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplimble)

6- l:l You must comply with the requirements of the Sex Offender chistration and Notif'ieation Aet (34 U.S.C. § 2090|, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ [:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 

AO 24$B (Rev. 02/18) Judgment in a Criminal Case
Slieet 3A - Supervised Re|easc

.ludgmcnt-Page 4 of l

DEFENDANT: Dustin John James Houston
CASE NUMBER: CR 18-59-BLG-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised rclease, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. ¥ou must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisomnent, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officcr, and you must report to the probation officer as instructcd.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officcr. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewherc, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work fiill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf` you do not have full-time employment you must try to find full-time cmployment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

IO. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

i3. You must follow the instructions of thc probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
Judgment containing these conditions For further information regarding these conditions, sec Overvi’ew ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Datc

 

 

AO 245B(Rev. 02/18) .ludgment in a Cn`minal Casc
Shcct JD -- Supervised Re|case

.Iudgment-Page 5 of

 

DEFENDANT: Dustin John James Houston
CASE NUMBER: CR 18-59-BLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment. as directed by the United States Probation Office.

2. The defendant shall submit their person, residence, place of employment, vehicles. and papers. to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

3. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Ofiice, until the defendant is released from the program by the probation ofticer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Oflice.

4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sa|e.

5. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests. and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation thce.

6. The defendant shall not possess. ingest or inha|e any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and splce, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

il

AO 2458 (Rev, OHIS) .ludgment in a Criminal Case
Sheet 5 _ Criminal Moneiary Penri|ties
M
Judgmerit - page 6 of 7
DEFENDAN'I`: Dustin John James Houston

CASE NUMBER: CR 18-59-BLG~SPW
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Flne Restitution
TOTALS $ 300.00 $ $ $
l'_'l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 2450 will be entered
aRer such determination.

|] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. Howcver, pursuant to 18 .S. . § 36648`1) , all nonfederal victims must be paid
before the Unitcd States is paid.

 

Name of Pavee 7 Total Loss** 7 Restitution Ordered Priori§y or Percentage

ToTALs s O-OO s 0.00

El Restitution amount ordered pursuant to plea agreement S

Cl The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

E] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[l the interest requirement is waived for the ['_'] fine ['_`] restitution.

|:l the interest requirement for the C] line lIl restitution is modified as follows:

"' Justice for Victims of 'l`raffickin Act of 201 5, Rub. L. No. 1 14-22.
** Findmgs for the total amount o losses _are required under Chapters 109A, l 10, llOA, and l l3A of Title 18 for offenses committed on or
afier Septembcr 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/| 8) Judgment in a Criminal Case
Sheet 6 _- Schedu|c of Payments _

_i

.ludgmcnt-Page _7__ of

DEFENDANT: Dustin John James Houston
CASE NUMBER: CR 18-59-BLG-SPW

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A M Lump sum payment of $ 300-00 due immediately, balance due

|:| not later than ,or
m in accordance with [_| C, |:] D, C] E, or m Fbelow; or

B l:] Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C l:l Payment in equal (e.g., weekly. monthly, quarlerly) installments Of S 0vet' a period Of
(e.g., months oryears), to commence (e.g., 30 or 60 days) afier the date of this judgment; or

D U Payment in equal (e.g., weekly. monthly. quarterly) installments Of S over a period Of
(e.g.. months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) afier release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter.
and payment shall be through the Bureau of Prisons' lnmate Financial Responsibi|ity Program. Criminal monetary
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Billlngsl MT 59101.

Unlcss the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons` Inmate
Financial Responsrbility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[l Joint and Several

Defendant and fla-Defendant Names_ and Case Numbcrs (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[l The defendant shall pay thc cost of prosecution
l:l The defendant shall pay the following court cost(s):

l] The defendant shall forfeit the defendant’s interest in the following property to the Unitcd States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

